DETAILED ACTION
Examiner acknowledges receipt of the reply and RCE filed 4/11/2022, in response to the final office action mailed 12/9/2021.
Claims 1-30 are pending. Claims 10, 13-21, 24, and 26-29 remain withdrawn from further prosecution for the reasons set forth herein.
Claims 1-9, 11, 12, 22, 23, 25, and 30 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
 
Claim Objections- withdrawn
The objection of claim 7 is withdrawn in view the amendment filed 4/11/2022.

Claim Rejections - 35 USC § 112- withdrawn, in part
The rejection of claims 8, 9, 11, 12, 23, and 30 is withdrawn in view the amendment filed  4/11/2022. 

35 U.S.C. 101- withdrawn
The rejection of claim 1 under 35 U.S.C. 101  

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1, 6, 8, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (PlosOne 3:e2381, pp1-10 (2008) - previously cited), is withdrawn in view the amendment filed 4/11/2022. 
The rejection of claims 1, 6, 8, 9, 22, and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Benavente (PhD Thesis dissertation, Florida Atlantic University, 2015- accessed at URL fau.digital.flvc.org/islandora/object/fau%3A31323- previously cited), is withdrawn in view the amendment filed 4/11/2022.  

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1, 6, 8, 9, 11, and 22 under 35 U.S.C. 103 as being unpatentable over Li et al (PlosOne 3:e2381, pp.1-10 (2008) - previously cited), and further in view of Shaw et al. (Database of Systematic Reviews Iss. 1, pp. 1-18 (2010)- previously cited) and Wu et al (European Journal of pharmaceutics biopharmaceutics 80: 368–378 (2012)- previously cited), is withdrawn in view the amendment filed 4/11/2022.  
The rejection of claims 1, 6, 8, 9, 11, 22, and 25 under 35 U.S.C. 103 as being unpatentable over Benavente (PhD Thesis dissertation, Florida Atlantic University, 2015- accessed at URL fau.digital.flvc.org/islandora/object/fau%3A31323- previously cited), and further in view of Shaw et al. (Database of Systematic Reviews Iss. 1, pp. 1-18 (2010)- previously cited), is withdrawn in view the amendment filed 4/11/2022.
The rejection of claims 1-6, 8, 9, 11, 22, 23, and 25  under 35 U.S.C. 103 as being unpatentable over Benavente (PhD Thesis dissertation, Florida Atlantic University, 2015- accessed at URL fau.digital.flvc.org/islandora/object/fau%3A31323-previously cited) and Shaw et al. (Database of Systematic Reviews Iss. 1, pp. 1-18 (2010)- previously cited), as applied to claims 1, 6, 8, 9, 11, 22, and 25 above, and further in view of Mollica et al. (Natural Products Chemistry 46:27-61 (2015)- previously cited), is withdrawn in view the amendment filed 4/11/2022.  

Response to Arguments
Applicant's arguments filed 4/11/2022, with respect to the following rejections, have been fully considered but they are not persuasive. An action on the merits is set forth herein.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 should be amended to recite “wherein the cyclic peptide conjugate has analgesic activity”.  Examiner notes that there is no specific support for the claim term “displays”.  This term is not recited anywhere in the specification.
Appropriate correction is required.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9, 11, 22, 23, 25 and 30 remain/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection has been maintained from the office action mailed 12/9/2021, but has been amended to reflect claims filed 4/11/2022.
The metes and bounds of claims 1-6, 8, 9, 11, 22, 23, 25 and 30 are deemed to be indefinite.  Claim 1 recites: A cyclic peptide conjugate of the general Formula I: (X)m-Lys-cyclo[Cys-Phe-X1 - X2 - X3 - Cys]-Thr (SEQ ID NO: 6) wherein: X is an amino acid sequence having a length of m amino acids, X1 is a basic amino acid, X2 is an amino acid sequence having a length of 5 amino acids, X3 is an amino acid sequence having a length of 2 amino acids, wherein m is at least 3, and wherein (X)m comprises a biologically active peptide or protein that is receptor, protein or enzyme present in the central nervous system or pharmaceutically acceptable salt thereof, and X2 comprises a biologically active peptide that is present in the central nervous system or a pharmaceutically acceptable salt thereof, and wherein the cyclic peptide conjugate displays antinociceptive and analgesic activity.
In conventional terms, peptides are distinguishable from proteins by their shorter length. When a molecule consists of 2-50 amino acids is called the peptide, whereas a larger chain of more than 50 amino acids is generally referred to as a protein.  See e.g., Zealand Pharma A/S, What are peptides, at URL www.zealandpharma.com/what-are-peptides, accessed 5/7/2021- previously cited.
Claim 1 and dependent claims 2-6, 8, 9, 22, 23, 25 and 30 are deemed to be internally inconsistent.  Specifically, the variable position (X)m comprises can be a protein [conventional terms greater than 50 amino acids].  Accordingly, the metes and bounds of the claim are deemed to be indefinite because the preamble relates to a cyclic peptide conjugate whereas the body of the claim encompasses sequences that are larger than a peptide; e.g. a protein.  The claims are deemed to be internally inconsistent and therefore indefinite.
Examiner expressly notes that the (X)m variable is part of the formula of SEQ ID NO:6.  Thus the variable position itself can be a protein which is incompatible with the preamble reciting “cyclic peptide conjugate”.  
The claims are further rejected for the following reasons:
The sequence listing specifically defines each amino acid sequence. Per the sequence listing, SEQ ID NO:3 has the following amino acid sequence:

    PNG
    media_image1.png
    505
    501
    media_image1.png
    Greyscale

Examiner notes that  (X)m correlates with amino acid positions 1-3.  However, per claim 1 “m is at least 3”.  This is inconsistent with the definition of amino acids 1-3 of SEQ ID NO:3 per the sequence listing which expressly limits the variable m to a maximum of 3 amino acids.  Thus a (X)m variable that is longer than 3 amino acid residues, much less a protein is incompatible with the definition of SEQ ID NO:3, as set forth in the Sequence Listing.
Additionally, applicant’s amendment recites that “(X)m correlates a biologically active peptide or protein that is a receptor, protein or enzyme present in the central nervous system”. Recitation of the claim term “protein” twice for the claim (X)m renders the claim indefinite. The skilled artisan is not apprised of what proteins fall within and outside the claim scope.
Claim clarification is required
Response to arguments
Applicant traverses the rejection at page 10 of the reply filed 4/11/2022. Applicant asserts that one of ordinary skill in the art would find claim 1 definite and clear. Applicant asserts that the term cyclic peptide was known to those the prior art to include cyclic peptide having proteins incorporated or attached.  Applicant asserts that amending the claim to recite cyclic peptide conjugate overcomes the indefinite rejection.
Examiner has reviewed and considered applicant’s arguments but is not persuaded.
The first issue with respect to the indefinite rejection is that SEQ ID NO:6 relates to a peptide but per claim 1, thus (X)m can be protein which is part of SEQ ID NO:6, e.g. the peptide.  This is a separate matter from a peptide conjugate in which it would be understood that a protein could be conjugated to the peptide.  In this instance, per claim 1 (X)m is part of the peptide sequence.  The claim does not carveout a subset in which (X)m variable position is the conjugate. 
Examiner expressly cautions applicant from amending the claims and manner which would introduce new matter.
The second issue relating to the instant claims is that the definition of SEQ ID NO:6 is found in the sequence listing which is incompatible with what is recited in claim 1.  Specifically, per the sequence listing (X)m has a maximum of three amino acids, correlating with amino acid positions 1-3.  In contrast, claim 1 recites that “m is at least 3”.  
The final issue relating to the instant claims is the amendment recites “(X)m correlates a biologically active peptide or protein that is a receptor, protein or enzyme present in the central nervous system”. The skilled artisan is not apprised of what proteins fall within and outside the claim scope.
The rejection is maintained for at least these reasons.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 9, 11, 22, 23, 25 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new rejection necessitated by the amendment filed 4/11/2022.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient
variety of species to reflect the variation within the genus.
Scope of the claimed genus
the claims are drawn to a cyclic peptide conjugate of the general Formula I: (X)m-Lys-cyclo[Cys-Phe-X1 - X2 - X3 - Cys]-Thr (SEQ ID NO: 6) wherein: X is an amino acid sequence having a length of m amino acids, X1 is a basic amino acid, X2 is an amino acid sequence having a length of 5 amino acids, X3 is an amino acid sequence having a length of 2 amino acids, wherein m is at least 3, and wherein (X)m comprises a biologically active peptide or protein that is receptor, protein or enzyme present in the central nervous system or pharmaceutically acceptable salt thereof, and X2 comprises a biologically active peptide that is present in the central nervous system or a pharmaceutically acceptable salt thereof, and wherein the cyclic peptide conjugate displays antinociceptive and analgesic activity.
Assessment of whether species are disclosed in the original specification
Dependent claim 7 and 12 recite specific cyclic peptide conjugates.
Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
In the instant case, the genus encompassed by terms “(X)m” and “X2”, respectively, that are a biologically active peptide that is present in the central nervous system” can conceivably include numerous amino acids of unknown composition.  For instance, amino acids can include natural and unnatural amino acids in any further moieties that may be attached to an amino acid.
Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of (X)m and X2 . 
Physical and/or chemical properties: The specification does not describe the physical and/or chemical properties of peptides/proteins of “(X)m” and “X2” that are biologically active, found in the central nervous system, and would be suitable in the claimed cyclic peptide conjugates.
There are numerous possible terms “(X)m” and “X2” amino acid sequences that can be included in the instant claimed peptides. However, there is no guidance to one of ordinary skill in the art as to what, “(X)m” and “X2” would be suitable for inclusion in the recited cyclic peptides conjugates.  For instance, X2 is limited to a length of 5 amino acids which must also be biologically active and present in the central nervous system.  The amino acid sequence must further be compatible in the cyclic peptide conjugate and be able to mediate functional activity of  antinociceptive and analgesic activity.
There are no limits within the specification as to the physical and chemical compositions that fall within the broad, generic umbrella term “(X)m” and “X2”.  are certainly many amino acid sequences that would qualify “(X)m” and “X2” but would be physically compatible, e.g., require differences of charge, pH, and temperature, etc.  
Structure/Function Correlation: The specification does not describe a correlation between the structures of “(X)m” and “X2”, are biologically active, found in the central nervous system, and retain the requisite functional properties of antinociceptive and analgesic activity. There are certainly compounds that would qualify as “(X)m” and “X2” but would be unsuitable for the claimed peptide PAR2 antagonists, due to steric hindrance, etc.
	Accordingly, the specification fails to provide guidance on the specific structural features of the genus that account for the function of the genus, “(X)m” and “X2”. Absent this information, the skilled artisan cannot readily envision what amino acid sequences qualify as “(X)m” and “X2”, much less can be combined to form the claimed cyclic peptide conjugates that retain functional antinociceptive and analgesic activity.
In conclusion, for these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.

Examiner comment 
SEQ ID NOs: 7-13 of claims 7 and 12 appear to be free of the prior art.  Please note that claims 7 and 12 are objected.

The closest prior art to SEQ ID NO: 7 is Boukharov et al. (U.S. Pat. 8,067,671- previously cited). SEQ ID NO: 150542 of Boukharov et al. has 48.5% identity at amino acid positions 77-91.
The closest prior art to SEQ ID NO: 8 is Mintz et al. (U.S. Pat. 7745391- previously cited).  SEQ ID NO: 974300 of Mintz et al. has 49 % identity at amino acid positions 19-30.
The closest prior art to SEQ ID NO: 9 is Bloksberg et al. (U.S. Pat. 7507875- previously cited).  SEQ ID NO: 2243 of Bloksberg et al. has 48.1% identity at amino acid positions 456-469.
The closest prior art to SEQ ID NO: 10 is Bar-shavit et al. (U.S. Pat. 10611798- previously cited). SEQ ID NO: 33 of Bar-shavit et al. has 53.3% identity at amino acid positions 3-18.
The closest prior art to SEQ ID NO: 11 is Guo et al. (U.S. Pat. 9012723- previously cited). SEQ ID NO: 97349 of Guo et al. has 52.9% identity at amino acid positions 2-14.
The closest prior art to SEQ ID NO: 12 is Mintz et al. (U.S. Pat. 7745391- previously cited). SEQ ID NO: 961000 of Mintz et al. has 58% identity at amino acid positions 89-103.
The closest prior art to SEQ ID NO: 13 is Guo et al. (U.S. Pat. 9012723- previously cited). SEQ ID NO: 97349 of Guo et al. has 50.9% identity at amino acid positions 2-14.


Closest prior art 
The closest prior art to the instant claims is Li et al (PlosOne 3:e2381, pp1-10 (2008) - previously cited).  Li et al. teach a peptide of instant SEQ ID NO: 6 is a small peptide named odorranalectin with lectin-like activity from skin secretions of the frog, O. grahami (Fig. S1). It was composed of 17 amino acid residues with a sequence of YASPKCFRYPNGVLACT containing a single disulfide bridge [cyclic peptide] (Fig. 1).  L-fucose could specifically inhibit the haemagglutination induced by odorranalectin. Odorranalectin is the smallest known lectin (p. 2). 
However, Li et al. do not teach the peptide wherein Xm and X2 comprises a biologically active peptide or protein that is present in the central nervous system.


Conclusion
Claims 1-30 are pending.  Claims 10, 13-21, 24, and 26-29 are withdrawn. Claims 1-6, 8, 9, 11, 22, 23, 25 and 30 are rejected.  
Claims 7 and 12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654